Exhibit 10.47

Note: An asterisk (*) indicates that material has been omitted pursuant to a
request for confidential treatment. Such material has been filed separately.

Amendment No. 1

to Treatment Services Agreement

Dated February 1, 2002

THIS AMENDMENT NO. 1 (this “Amendment”) to the Treatment Services Agreement
dated January 1,2002 (the “Contract”) between CSX Transportation, Inc. (“CSX”) a
Virginia Corporation and Koppers Inc. (formerly known as Koppers Industries,
Inc.), a Pennsylvania Corporation (hereinafter called “Koppers”) is effective
the first day of February 1, 2007 by and between CSX and Koppers.

WHEREAS, CSX and Koppers have agreed to certain changes to the Contract; and

WHEREAS, the parties now desire to memorialize these revisions to the Contract
in writing in accordance with the provisions of the Contract relating to
amendment thereof.

NOW, THEREFORE, in consideration of the mutual promises contained within the
Contract and the promises contained herein and for other good and sufficient
consideration, and intending to be legally bound, the parties agree as follows:

 

  1. Change of Name. Koppers Industries, Inc. has changed its name to Koppers
Inc. As a result, the words “Koppers Inc.” shall be substituted for “Koppers
Industries, Inc.” throughout the Contract.

 

  2. First “WHEREAS Clause. Effective February 1, 2007, the first “Whereas”
clause of the Contract shall be deleted and replaced in its entirety by the
following provision:

WHEREAS, Customer desires Provider to undertake certain professional services
which require professional judgment and skills, namely, the wood preservative
treatment of wood products purchased by Customer from Provider or from third
party suppliers, and special handing thereof in conjunction with such treatment
all at Provider’s treatment facilities located in Guthrie, Kentucky, Florence,
South Carolina and Green Spring, West Virginia; and

 

  3. Section 1.11 Plants. Effective February 1, 2007, Section 1.11 of the
Contract shall be deleted and replaced in its entirety by the following
provision:

Plants shall mean Provider’s wood preservative treatment facilities in Guthrie,
Kentucky, Florence, South Carolina and Green Spring, West Virginia.



--------------------------------------------------------------------------------

  4. Section 1.17 Treated Ties. Effective February 1, 2007, Section 1.17 of the
Contract shall be deleted and replaced in its entirety by the following
provision:

Treated Ties shall mean Green Ties upon which wood preservative treatment has
been completed pursuant to this Contract, including switch ties and bridge ties,
where applicable.

 

  5. Section 1.20 Wood Preservative. Effective February 1, 2007, Section 1.20 of
the Contract shall be deleted and replaced in its entirety by the following
provision:

Wood Preservative shall mean creosote meeting the specifications referenced in
Section 3.4.8 of the CSX Timber Crosstie and Switch Specifications set forth in
Appendix C, attached hereto, or as such specifications may change from time to
time as permitted in Section 3.5 of this Contract.

 

  6. Section 2.1 Term. Effective February 1, 2007, Section 2.1 of the Contract
shall be deleted and replaced in its entirety by the following provision:

The Contract shall be deemed to be renewed effective February 1, 2007, and shall
continue in effect for the period of February 1, 2007 through January 31, 2012
(the “First Renewal Term”). By written notice to the other party given not more
than one hundred and fifty (150) days but not less than one hundred and twenty
(120) days prior to the expiration of the First Renewal Term or the then current
renewal term, as applicable, either party may request renegotiation of the price
or any other term or condition of this Contract, and the parties shall
thereafter meet to discuss such request at least ninety (90) days before the
expiration of the First Renewal Term or the then current renewal term, as
applicable. Unless a party elects not to renew this Contract by delivery of
notice to the other party at least ninety (90) days prior to the expiration of
the First Renewal Term or the then current renewal term, as applicable, or this
Contract is earlier terminated as provided by in the other provisions of this
Contract, the Contract will automatically renew for successive periods of Five
(5) year periods each. The First Renewal Term and all subsequent renewal terms
are referred to collectively as the Term.

 

  7. Section 3.1 Provision of Green Ties. Effective February 1, 2007, the second
sentence of Section 3.1 of the Contract shall be deleted and replaced in its
entirety by the following provision:

Customer agrees to purchase at least * percent (*%) of its Green Tie
requirements for the production of cross ties under this Contract from Provider,
with Customer reserving for itself the right to acquire up to * percent (*%) of
its Green Tie requirements from third parties for the production of cross ties
under this Contract. For each Green Tie procured by Provider (and accepted
pursuant to Section 3.2), Customer shall pay an amount equal to the cost of the
Green Tie, plus an administrative fee of $*

 

2



--------------------------------------------------------------------------------

  8. Section 3.3 Wood Preservative. Effective February 1, 2007, Section 3.3 of
the Contract shall be deleted in its entirety and shall be revised to read as
follows:

Unless otherwise mutually agreed in writing, the Wood Preservative to be used
for the treatment of the Green Ties shall be supplied by the Provider, and the
cost of the Wood Preservative used in the treatment of the Green Ties, including
all rail transportation costs for which Provider is responsible related to
transporting the Wood Preservative, shall be included in the price of the
Services, in accordance with Appendix A and Schedules B-1, B-2 and B-3 of
Appendix B.

During the Term, Provider shall maintain a quality system at the Manufacturing
Facility and at the Plants that is industry recognized and current by either AAR
or IS0 quality certifications.

 

  9. Section 4.2 Title and Risk of Loss to Ties. Section 4.2 of the Contract
shall be deleted in its entirety and shall be revised to read as follows:

 

  (a) Title. It is recognized that Green Ties will be supplied to Provider
pursuant to separate contractual arrangements between Customer and third party
suppliers of Green Ties and will also be supplied to Provider as provided for in
Section 3.1 of this Contract. Under such arrangements, the supplier of Green
Ties holds title and bears risk of loss until Green Ties are accepted by
Provider on Customer’s behalf pursuant to Section 3.2 of this Agreement. Upon
Provider’s acceptance of Green Ties on Customer’s behalf, title to the Green
Ties shall pass to and remain with Customer, including throughout the treatment
process. Customer shall at all times after treatment of Green Ties have title to
the resulting Treated Ties.

 

  (b) Risk of Loss. Pursuant to Customer’s contractual relationships with its
Green Tie suppliers (including Provider), Customer does not bear risk of loss of
Green Ties that are delivered to Provider on Customer’s behalf (for clarity’s
sake, “risk of loss” as used herein shall refer to damage to or loss of the
goods themselves due to fire, theft or other similar incident, accident or
calamity, and shall not refer to risks relating to any loss of value of Green
Ties or Treated Ties due to commercial or market forces). Notwithstanding any
transfer of title to Customer (see Section 4.2 (a) above), Customer shall not
bear risk of loss for Green Ties or Treated Ties until Treated Ties are placed
on outbound railcars or trucks, at which point risk of loss shall transfer to
and be borne by Customer. At all times when Green Ties or Treated Ties are on
the Plant site, Koppers shall act in the capacity of a bailee and shall exercise
reasonable care in the handling and storage of Green Ties and Treated Ties
belonging to Customer, and bear such applicable risk of loss.

 

  10. Section 7.1 Volume of Treated Material. Effective February 1, 2007,
Section 7.1 of the Contract shall be deleted in its entirety and shall be
revised to read as follows:

Customer agrees to obtain from Provider, and Provider agrees to provide to
Customer, Services for a minimum of:

 

  (a) * percent (*%) of Customer’s total annual requirement for Treated Ties, if
such requirements are for * or fewer Treated Ties;

 

3



--------------------------------------------------------------------------------

  (b) * percent (*%) of Customer’s total annual requirement for Treated Ties, if
such requirements are for between * and * Treated Ties;

 

  (c) * percent (*%) of Customer’s total annual requirement for Treated Ties, if
such requirements are * Treated Ties or more;

In addition, Customer agrees to obtain from Provider, and Provider agrees to
provide to Customer, Services for a minimum of * percent (*%) of Customer’s
total annual requirements for Treated Ties that are switch ties; and Customer
agrees to obtain from Provider, and Provider agrees to provider to Customer,
Services for a minimum of * percent (*%) of Customer’s total annual requirement
for Treated Ties that are bridge ties.

 

  11. Appendix A. Price and Delivery Terms: Wood Preservatives. Effective
February 1, 2007, Appendix A of the Contract shall be deleted in its entirety
and shall be replaced by the revised Appendix A, attached hereto.

 

  12. Appendix B. Price and Delivery Terms: Services. Effective February 1,
2007, Appendix B, B-1 and Schedules B-2, B-3, and B-4 of Appendix B of the
Contract shall be deleted in its entirety and shall be replaced by the revised
Appendix B and Schedules B-1, B-2, B-3, and B-4, attached hereto. In addition,
effective February 1, 2007, Schedules B-5 and B-6 of Appendix B shall be added
to the Contract.

 

  13. Appendix D. Capacity Commitment for Customer’s Green Ties. Effective
February 1, 2007, Appendix D of the Contract shall be deleted in its entirety
and shall be replaced by the revised Appendix D, attached hereto.

 

  14. This is the only agreement of the parties with respect to the subject
matter hereof. If any provision of this Amendment No. 1 conflicts in whole or in
part with the terms and conditions of the Contract or any other pervious oral or
written agreement of the parties, then the provisions of this Amendment No.1
shall control; otherwise, all terms and conditions of the Contract shall remain
in full force and effect and shall remain unchanged, and where appropriate,
shall apply fully to this Amendment No.1 as well to the Contract.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment No.1 to be executed
as of the date first above written by their duly authorized representatives.

 

    KOPPERS INC. ATTEST:     By:          By:      Its:       Name:        
Title:         CSX TRANSPORTATION, INC. ATTEST:       By:          By:      Its:
      Name:   Francis J. Chinnici       Title:   Vice President Purchasing &
Materials

 

5



--------------------------------------------------------------------------------

Appendix A

Price and Delivery Terms: Wood Preservative

Provider shall invoice Customer for Services on a “per Tie” basis. Provider
shall factor into its price for the Services per Tie the cost of the Wood
Preservative used for such Services subject to the following:

 

1. Delivery Terms:

Wood Preservative will be delivered by Provider at its * and * by rail to
Customer tracks closest to Provider’s Manufacturing Facility, and Customer
thereafter will be responsible for transporting Wood Preservative to Provider’s
Plants as provided in Section 3.4, with Customer bearing responsibility for all
costs and expenses in connection with said transportation to Provider’s Plants.
In the event Provider decides to utilize truck shipments for any loads, Provider
shall be responsible for freight. In the event Customer decides to utilize truck
shipments for any loads, Customer shall be responsible for freight.

 

2. Price:

*



--------------------------------------------------------------------------------

Appendix B

Price, Payment and Delivery Terms: Services

Green Ties

 

•  

Payment Terms – *

 

•  

Rate – Price is cost plus $*/tie administrative/brokerage fee.

 

•  

Delivery terms – FOB Customer’s railcars at Provider’s Plant or, in the event of
truck delivery, FOB Provider’s Plant.

TSO Services

 

•  

Payment Terms: *% * Net *

 

•  

Rates – See attached schedules B-1 through B-3

 

•  

Delivery Terms – FOB Customer’s railcars at Provider’s Plant, or in the event of
truck deliver, FOB Provider’s Plant. Additional bundling charges for truck
shipments shall apply as set forth on Schedules B-1, B-2 and B-3 of Appendix B.

Other products

 

•  

Switch ties

 

•  

Bridge Ties

 

  •  

Payment Terms:

 

  •  

Switch - * % * net *

 

  •  

Bridge – *

 

  •  

Rates – See attached Schedules B-4 (switch) and B-5 (bridge).

 

  •  

Delivery Terms – FOB Customer’s railcars at Provider’s Plant, or in the event of
truck deliver, FOB Provider’s Plant.



--------------------------------------------------------------------------------

Appendix B

Schedule B-1

CSX-TSO-Florence

Detail for prices

Effective February 1, 2007

 

          Current Creosote Price    $*      *    *    *    *

Service Description

   Oak ML    Oak BL    MHW -ML    MHW —BL                            

Unloading

   $ *    $ *    $ *    $ *

Incising

   $ *    $ *    $ *    $ *

Boring

   $ *    $ *    $ *    $ *

Treating

   $ *    $ *    $ *    $ *                            

SubTotal Services

   $ *    $ *    $ *    $ *

Preservative

   $ *    $ *    $ *    $ *                            

TOTAL SERVICES

   $ *    $ *    $ *    $ *

Additional Services:

           

Boulton Treatment

     ML    $ *            BL    $ *            ML      BL      

Endplating Service

     $*      $*      

End Plates

     $*      $*                          

Total

     $*      $*      

Note:

A monthly invoice with supporting papers will be required for the following
misc. services

 

Shipping from storage

   $ * each

Bundle Crossties 25/bundle

   $ * each

 

              

*

                             



--------------------------------------------------------------------------------

Appendix B

Schedule B-2

CSX-TSO-Guthrie

Detail for prices

Effective February 1, 2007

 

          Current Creosote Price    *           *    *    *    *     

Service Description

   Oak ML    Oak BL    MHW - ML    MHW —BL                                    

Unloading

   $ *    $ *    $ *    $ *   

Incising

   $ *    $ *    $ *    $ *   

Boring

   $ *    $ *    $ *    $ *   

Treating

   $ *    $ *    $ *    $ *                                  

SubTotal Services

   $ *    $ *    $ *    $ *   

Preservative

   $ *    $ *    $ *    $ *                                  

TOTAL SERVICES

   $ *    $ *    $ *    $ *   

Additional Services:

              

Boulton Treatment

     ML      $*               BL      $*               ML      BL         

Endplating Service

     $*      $*         

End Plates

     $*      $*         *    *                       

Total

     $*      $*         

Note:

A monthly invoice with supporting papers will be required for the following
misc. services

 

Shipping from storage

   $ * each

Bundle Crossties 25/bundle

   $ * each

 

              

*

                             



--------------------------------------------------------------------------------

Appendix B

Schedule B-3

CSX-TSO-Green Spring

Detail for prices

Effective February 1, 2007

 

          Current Creosote Price    *           *    *    *    *     

Service Description

   Oak ML    Oak BL    MHW - ML    MHW –BL                                    

Unloading

   $ *    $ *    $ *    $ *   

Incising

   $ *    $ *    $ *    $ *   

Boring

   $ *    $ *    $ *    $ *   

Treating

   $ *    $ *    $ *    $ *                                  

SubTotal Services

   $ *    $ *    $ *    $ *   

Preservative

   $ *    $ *    $ *    $ *                                  

TOTAL SERVICES

   $ *    $ *    $ *    $ *   

Additional Services:

              

Boulton Treatment

     ML      $*               BL      $*               ML      BL         

Endplating Service

     $*      $*         

End Plates

     $*      $*          *                       

Total

     $*      $*         

Note:

A monthly invoice with supporting papers will be required for the following
misc. services

 

Shipping from storage

   $ * each

Bundle Crossties 25/bundle

   $ * each

 

              

*

                             



--------------------------------------------------------------------------------

Appendix B

Schedule B-4

CSX Switch Tie Pricing

 

Switch Tie Size    BF    CF    Raw Cost    Services    Creosote    Total Price *
                 Per MBF      Per Piece       $ *    7    9    9    *    *    $
*    $ *    $ *    $ *    $ * 7    9    10    *    *    $ *    $ *    $ *    $ *
   $ * 7    9    11    *    *    $ *    $ *    $ *    $ *    $ * 7    9    12   
*    *    $ *    $ *    $ *    $ *    $ * 7    9    13    *    *    $ *    $ *
   $ *    $ *    $ * 7    9    14    *    *    $ *    $ *    $ *    $ *    $ * 7
   9    15    *    *    $ *    $ *    $ *    $ *    $ * 7    9    16    *    *
   $ *    $ *    $ *    $ *    $ * 7    9    16.5    *    *    $ *    $ *    $ *
   $ *    $ * 7    9    23    *    *    $ *    $ *    $ *    $ *    $ *

 

* Reconciliation of price from December 2006 - Current Price

 

*



--------------------------------------------------------------------------------

Appendix B

Schedule B-5

 

Bridge Pricing

   Effective
Date    Service
Price per
MBF    Creosote
per MBF    Total
Bridge per
MBF

Contract Pricing

   February
2007    $ *    $ *    $ *

Creosote calculation = 10/9.15 * price of creo * 83.33 (number of cubics per
thousand bf)

*



--------------------------------------------------------------------------------

Appendix B

Schedule B-6

Escalation Clause

 

*



--------------------------------------------------------------------------------

Appendix C

CSX Transportation

Timber Crosstie and Switch Tie Specification



--------------------------------------------------------------------------------

LOGO [g97141img001.jpg]   

Timber Crosstie and

Switch Tie Specification

MW-99001 (Rev. B)

7/12/05 Page 1 of 20

        

Timber Crosstie and Switch Tie

Procurement Specification

 

1.0 Scope – This procurement specification establishes the minimum detailed
technical requirements for Timber Crossties and Timber Switch Ties for use by
CSX. It is CSX’s desire to enter into a long-term contract with suppliers of
quality timber crossties and timber switch ties. The suppliers governed by this
specification, shall have or establish a quality system that complies with and
is certified to the standards set forth in the AAR Specification for Quality
Assurance, M1003 (AAR M-1003), or International Quality Standard ANSI 9000
Series (ISO 9001).

 

1.1 Crosstie & Switch Tie Description – Timber crossties and switch ties are
used to secure, anchor and support rail, switch, and other track equipment. As
such, the consistent quality of crossties and switch ties is of the utmost
importance to CSX for safety and track reliability. The crossties and switch
ties acquired under this specification shall be used to meet CSX field
requirements for initial installation at new construction locations, replacement
at existing sites, and also for modification at existing locations. Crossties
and switch ties acquired for use by CSX shall as a minimum meet the material
quality, dimensional, and processing requirements of sections 3, 4, and 5 of
this specification as directed and applied by the contract.

 

1.2 Requirements Rating Criteria – Assignment of specification importance shall
be designated by one of the following:

 

  (C) – Critical Characteristic

 

  (M) – Major Characteristic

 

  (I) – Incidental Characteristic

This specification covers two types of ties, timber crossties and timber switch
ties. As such, in certain instances, functional requirements specified herein
may not be applicable to a particular product. In those cases, the supplier
shall respond to the requirement as being not applicable, and explain why it is
not. In other instances, in lieu of a defined requirement, this specification
may ask for data, or a description for relative comparison.



--------------------------------------------------------------------------------

MW-99001 (Rev. B)

7/12/05 Page 2 of 20

 

2.0 Applicable Documents – The latest issue of the following document forms a
part of this standard to the extent specified herein:

 

  •  

Applicable Federal, State, and local Regulations

In the event of a conflict between the document referenced here and the detailed
content of section 3, 4, and 5, the detail requirements of sections 3, 4, and 5,
shall be considered the superseding requirements.

 

3.0 Requirements (C) –

 

3.1 General (I) – The information and requirements included in this section are
applicable to timber crossties and switch ties as specified in sections 3.2 and
3.3 respectively of this document.

 

3.1.1 Definitions –

 

  a) Decay – Decay is the disintegration of wood substance material due to the
action of destroying fungi. “Blue Stain” shall not be considered as decay and is
permissible in any wood used for ties.

 

  b) Rot – Is the decomposition of wood, which occurs due to age, decay, or
chemical disintegration.

 

  c) Holes – Within the rail bearing area, a large hole is one more than 1/2
inch in diameter and 3 inches deep. Outside the rail bearing area, a large hole
is one which is 1/4 the width of the surface on which it appears and 3 inches
deep. Numerous holes are any number equaling a large hole in damaging effect.
Such holes may be caused in manufacture or otherwise.

 

  d) Knots – Within the rail bearing area, a large knot is one having an average
diameter more than 1/3 the width of the surface on which it appears; but such a
knot will be allowed if it is located outside the rail bearing area. Numerous
small knots equaling the diameter of a large knot in damaging effect shall
equate to a large knot and shall have the same limitations.

 

  e) Shake – A shake is a separation along the grain, most of which occurs
between the rings of annual growth (see Figures A, B, & C below).



--------------------------------------------------------------------------------

MW-99001 (Rev. B)

7/12/05 Page 3 of 20

 

LOGO [g97141img002.jpg]

The procedure illustrated in the above diagrams shall be used in determining the
length of the shake. One which is not more than 1/3 the width of the tie shall
be allowed, provided it does not extend nearer than 1 inch to any surface.
Multiple ring shakes shall not be allowed.

 

  f) Split – A split is a separation of the wood extending from one surface to
an opposite or adjacent surface.

 

  1) In unseasoned ties, a split no more than 1/8 inch wide and/or 4 inches long
is acceptable when antisplitting devices have been applied and the tie is
brought back to its original sawn dimensions.

 

  2) In a seasoned tie, a split no more than 1/4 inch wide and/or longer than
the width of the face across which it occurs is acceptable when antisplitting
devices have been applied and the tie is brought back to its original sawn
dimensions.



--------------------------------------------------------------------------------

MW-99001 (Rev. B)

7/12/05 Page 4 of 20

 

  3) Multiple splits of no more than a three way split are acceptable.

 

  4) In no instance will a tie be considered acceptable when a split extends
into the rail bearing area.

 

  g) Checks –

 

  1) For procurement of seasoned ties: A check is a “V” shape groove in a tie
similar to a cut made with an ax. A check is acceptable provided it is not more
than 3/8 inch wide, the depth not greater than 1/2 the thickness of the tie, and
does not extend into the rail bearing area.

 

  2) For treatment of seasoned ties: A check is acceptable provided it is not
more than 1/2 inch wide, the depth not greater than 1/2 the thickness of the
tie, and does not extend into the rail bearing area.

 

  h) Bark Seams – Bark seams will not be acceptable if they appear in the rail
bearing area. A bark seam or pocket is a patch of bark partially or wholly
enclosed in the wood. Bark seams will be allowed provided they are not more than
2 inches below the surface and/or 10 inches long.

 

  i) Wood Destroying Insect Infestation – A wood destroying insect infestation
is the presence of insects known to destroy wood and other cellulose materials,
such as termites, carpenter ants, etc. If an infestation exists, the type of
insect will be identified. If termites are detected, the identification must
distinguish between Formosan Subterranean termites, and other termite species.

 

  1) All ties shall be inspected for and protected from infestation.

 

  2) If an infestation is found, the tie is not acceptable for use on CSX.

 

  3) Ties infected with other than Formosan Subterranean Termites will be
disposed of in an appropriate manner determined by the supplier.

 

  4) Ties infested with Formosan Subterranean Termites shall be treated to kill
the termites and disposed by burning in an environmentally appropriate facility.

 

  j) Slanting Grain – Except in woods with interlocking grain, a slant in grain
in excess of 1 in 15 will not be permitted, and/or if present in rail bearing
area.

 

  k)

Excessive Wane – Examples of this defect have been



--------------------------------------------------------------------------------

MW-99001 (Rev. B)

7/12/05 Page 5 of 20

 

  termed in the industry as “Saddlebacks” and “Sledruners”. These conditions in
ties shall not be considered acceptable and are illustrated and further defined
below.

 

  1) Saddlebacks – Saddlebacks between the rail base area will not be accepted
if lack of face is more than 1/2 the width (see Fig. D, below).

 

  2) Sledrunner – A sledrunner appearing on the end of a tie will not be
accepted if lack of face is more than 1/2 the thickness and more than 3 inches
from end of tie (see Fig. E, below).

LOGO [g97141img003.jpg]

 



--------------------------------------------------------------------------------

MW-99001 (Rev. B)

7/12/05 Page 6 of 20

 

3.2 Timber Crossties Requirements (C) –

 

3.2.1 Acceptable Materials (C) - The following types of wood shall be acceptable
for the manufacture of timber crossties:

 

  a) Ash

 

  b) Beech

 

  c) Birch

 

  d) Cherry

 

  e) Elm

 

  f) Gum

 

  g) Hackberry

 

  h) Hickory

 

  i) Locust

 

  j) Maple

 

  k) Mulberry

 

  1) Oak {see 3.4.1, b) , 5) }

 

  m) Sassafras

 

  n) Walnut

 

3.2.2 Physical Requirements(C) – Except as hereinafter provided, all crossties
shall be free from any defects that may impair their strength or durability as
crossties, such as decay, rot, large splits, large shakes, slanting grain, large
or numerous holes, or knots.

 

3.2.2.1 Manufacture –

 

  a) All timber crossties shall be straight, well hewed or sawed, cut square at
the ends, have bottom and top parallel and the bark entirely removed.

 

  b) All standard timber crossties (see 3.2.2.2 for standard dimensions) shall
be considered straight when:

 

  1) A straight line along the top from the middle of one end to the middle of
the other end lies more than two inches from either side, and

 

  2) A straight line along a side from the middle of one end to the middle of
the other end lies more than two inches from the top and the bottom of the tie.

 

  c) A tie is not well hewed or sawed when its surfaces are cut into with score
marks more then 1/2 inch deep or when its surfaces are not even.

 

  d)

The top and bottom of a tie will be considered parallel



--------------------------------------------------------------------------------

MW-99001 (Rev. B)

7/12/05 Page 7 of 20

 

 

if any difference in the thickness at the ends does not exceed 1/2 inch.

 

  e) The following size categories shall apply for 7” and 6” crossties :

LOGO [g97141img004.jpg]



--------------------------------------------------------------------------------

MW-99001 (Rev. B)

7/12/05 Page 8 of 20

 

3.2.2.2  Dimensions –

 

  a) Except as hereinafter provided, crossties shall measure as follows
throughout the rail bearing area. The rail bearing areas as used here and
hereafter are defined as those sections of the tie between 20” and 40” from the
middle (11” and 31” from its end):

 

  1) Grade 5 – 7” x 9” x 8’ 6” Minimum 8” face

 

  2) Grade 4 – 7” x 9” x 8’ 6” Minimum 7” face

 

  3) Grade 4 – 7” x 8” x 8’ 6” Minimum 7 – 1/2” face – Maximum 2 %

 

  4) Grade 3 – 6” x 8” x 8’ 6” Minimum 7” face

 

  b) Ties more than 1 inch longer or shorter than standard shall be rejected.

 

  c) The thickness and widths specified are minimums for the standard sizes.

 

  d) Ties over 1 inch longer, thicker, or wider than the standard size ordered
shall be rejected.

 

  e) All thickness and widths shall apply to the sections of the tie between 20
inches and 40 inches from the middle of the tie.

 

  f) All determinations of widths shall be made on the top of the tie, which is
the narrower of the horizontal surfaces, or the one with no heartwood if both
horizontal surfaces are of the same width.

 

  g) In seasoned ties, thickness and width requirements shall be considered met
if not more than 1/4” scant of those specified.

 

3.2.2.3  Malformation Tolerances –

 

3.2.2.3.1  Decay – Crossties with decay shall not be acceptable for use or
purchase by CSX (See para. 3.1.1, a).

 

3.2.2.3.2  Rot – Crossties with rot shall not be acceptable for use or purchase
by CSX (see para. 3.1.1, b).

 

3.2.2.3.3  Holes – Crossties with large holes or several small holes with
diameters equaling a large hole shall not be acceptable for use or purchase by
CSX (see para. 3.1.1, c).

 

3.2.2.3.4  Knots – Crossties with large knots or several small knots equaling to
a large knot within the rail bearing area shall not be acceptable by CSX (see
para. 3.1.1, d).

 

3.2.2.3.5  Shakes – Crossties with a shake no greater than 1/3 the width of the
tie and not nearer than 1 inch to any surface shall be allowed. Multiple ring
shakes shall not be allowed (see para 3.1.1, e).



--------------------------------------------------------------------------------

MW-99001 (Rev. B)

7/12/05 Page 9 of 20

 

3.2.2.3.6  Splits – Crossties with acceptable splits as defined in para. 3.1.1,
f) shall be allowed.

 

3.2.2.3.7  Checks – Crossties with acceptable splits as defined in para. 3.1.1,
g) shall be allowed.

 

3.2.2.3.8  Bark Seams – Crossties with acceptable bark seams as defined in para.
3.1.1, h) shall be allowed.

 

3.2.2.3.9  Slanting Grain – Crossties with acceptable slanting grain as defined
in para. 3.1.1, i) shall be allowed.

 

3.2.2.3.10  Excessive Wane – Crossties with acceptable saddlebacks as defined in
para. 3.1.1, j) shall be allowed. Crossties with acceptable sledrunners as
defined in para. 3.1.1, j) shall be allowed.

 

3.2.2.3.11  Wood Destroying Insect Infestation – Crossties with wood destroying
insect infestation shall not be acceptable for use or purchase by CSX. See para.
3.1.1, i) for disposition instructions.

 

3.3 Timber Switch Tie Requirements (C) –

 

3.3.1 Acceptable Materials (C) – The acceptable types of wood for switch ties
are:

 

  a) Oak {see 3.4.1, b), 5)}

 

  b) Black gum

 

  c) Red gum – provided heartwood does not exceed 50%.

 

3.3.2  Physical Requirements (C) – Except as hereinafter provided, all switch
ties shall be free from any defects that may impair their strength or durability
as switch ties, such as decay, rot, large splits, large shakes, slanting grain,
large or numerous holes, or knots.

 

3.3.2.1  Manufacturing -

 

  a) All timber switch ties shall be straight, clean sawed, cut square at the
ends, have bottom and top parallel, and the bark entirely removed except as
hereinafter provided.

 

  b) A timber switch tie less than 15 foot long shall be considered straight:

 

  1) When a straight line along the top from the middle of one end to the middle
of the other end lies more than two inches from either side, and

 

  2) When a straight line along a side from the middle of one end to the middle
of the other end lies more than two inches from the top and the bottom of the
tie.



--------------------------------------------------------------------------------

MW-99001 (Rev. B)

7/12/05 Page 10 of 20

 

  c) A timber switch tie 15 foot long or more shall be considered straight:

 

  1) When a straight line along the top from the middle of one end to the middle
of the other end is entirely within the tie, and

 

  2) When a straight line along a side from the middle of one end to the middle
of the other end lies more than two inches from the top and the bottom of the
tie.

 

  d) A timber switch tie is not well hewed or sawed when its surfaces are cut
into with score marks more then 1/2 inch deep or when its surfaces are not even.

 

  e) The top and bottom of a timber switch tie will be considered parallel if
any difference in the thickness at the ends does not exceed 1/2 inch.

 

  f) Timber switch ties shall be sawed on four sides.

 

  g) Except as hereinafter provided, timber switch ties shall not be less than 9
inches wide throughout the section between 12 inches from each end of the tie.

 

3.3.2.2  Dimensions –

 

  a) Switch ties shall be 7 inches thick.

 

  b) Switch ties shall be provided in the quantities ordered from the following
lengths:

 

  1) 9’– 0”

 

  2) 10’– 0”

 

  3) 11’– 0”

 

  4) 12’– 0”

 

  5) 13’– 0”

 

  6) 14’– 0”

 

  7) 15’– 0”

 

  8) 16’– 0”

 

  9) 16’– 6”

 

  10) 23’– 0”

 

  c) The rail bearing area shall be defined as “the section of the switch tie
between 12” from each end of the tie.”

 

  d) The lengths, thickness and widths specified are minimums for the standard
sizes.

 

  e) Switch ties over 1 inch longer, thicker, or wider than the standard size
ordered shall be rejected.



--------------------------------------------------------------------------------

MW-99001 (Rev. B)

7/12/05 Page 11 of 20

 

  f) All thickness and widths requirements are minima and apply to the rail
bearing area, which is that section of the tie between 12 inches from each end
of the tie.

 

  g) A maximum of 1 inch wane is allowed in the rail bearing area on top or
bottom of the tie.

 

  h) All determinations of widths shall be made on the top of the tie, which is
the narrower of the horizontal surfaces, or the one with no heartwood if both
horizontal surfaces are of the same width.

 

  i) In seasoned ties, thickness and width requirements shall be considered met
if not more than 1/4” scant of those specified.

 

3.3.2.3  Malformation Tolerances –

 

3.3.2.3.1  Decay – Switch ties with decay shall not be acceptable for use or
purchase by CSX (See para. 3.1.1, a).

 

3.3.2.3.2  Rot – Switch ties with rot shall not be acceptable for use or
purchase by CSX (see para. 3.1.1, b).

 

3.3.2.3.3  Holes – Switch ties with large holes or several small holes with
diameters equaling a large hole shall not be acceptable for use or purchase by
CSX (see para. 3.1.1, c).

 

3.3.2.3.4  Knots – Switch ties with large knots or several small knots equaling
to a large knot within the rail bearing area shall not be acceptable by CSX (see
para. 3.1.1, d).

 

3.3.2.3.5  Shakes – Switch ties with a shake no greater than 1/3 the width of
the tie and not nearer than 1 inch to any surface shall be allowed. Multiple
ring shakes shall not be allowed (see para 3.1.1, e).

 

3.3.2.3.6  Splits – Switch ties with acceptable splits as defined in para.
3.1.1, f), shall be allowed.

 

3.3.2.3.7  Checks – Switch ties with acceptable splits as defined in para.
3.1.1, g), shall be allowed.

 

3.3.2.3.8  Bark Seams – Switch ties with acceptable bark seams as defined in
para. 3.1.1, h), shall be allowed.

 

3.3.2.3.9  Slanting Grain – Switch ties with acceptable slanting grain as
defined in para. 3.1.1, i), shall be allowed.

 

3.3.2.3.10  Wood Destroying Insect Infestation – Switch ties with wood
destroying insect infestation shall not be acceptable for use or purchase by
CSX. See para. 3.1.1, i) for disposition instructions.

 

3.4 Tie Processing (C) –

 

3.4.1 Unloading and Inspection (I) – Ties shall be unloaded and passed through a
double-end trim saw, which shall expose



--------------------------------------------------------------------------------

MW-99001 (Rev. B)

7/12/05 Page 12 of 20

 

 

interior defects and assures uniform length for mechanical handling at the plant
and subsequently in the field.

 

  a) The inspection shall include both ends and all four sides for possible
defects.

 

  b) Either a manual or semi-automatic unloading/ inspection system shall record
the grade and specie and route the ties into bays designated as follows:

 

  1) Oak Main Line {see 3.4.1, b) , 5)}

 

  2) Oak Branch Line {see 3.4.1, b), 5)}

 

  3) Mixed Hardwood Main Line {see 3.4.1, b), 5)}

 

  4) Mixed Hardwood Branch Line {see 3.4.1, b), 5)}

 

  5) White Oak – It is the intent of CSX to restrict the use of white oak ties
for both Crosstie and Switch Tie application in the Southeastern part of the
United States. This restriction is being made to minimize and eliminate the
occurrence of accelerated deterioration of ties made of white oak in this
region. Either mixed hardwood ties or red oak ties shall be shipped to those
locations designated by CSX. Red oaks shall be separated from mixed oaks in
quantities as directed by CSX.

 

  6) Culls – All ties not meeting minimum standards for mainline or branchline
ties.

 

  c) Ties, which do not meet this specification, are separated as rejects or
culls and handled as directed by CSX Purchasing and Materials in the agreement.

 

3.4.2 Incising (I) –

 

 

a)

Ties shall be incised on four sides not less than  1/2 inch in depth.

 

  b) Incising shall cover from end-to-end on each side of the tie.

 

  c) At least 90% of the teeth contacting the tie shall be in place in each
incisor head.

 

  d) All ties shall be incised.

 

3.4.3 Stacking (I) – Grade ties shall be stacked to provide proper air
seasoning.

 

  a) Two to four inches of space shall be left between the ties so as to make
continuous flues through the pile or stack.

 

  b) The foundation shall be stacked a minimum of 14” off the ground on treated
or other suitable material to prevent transfer of decay.



--------------------------------------------------------------------------------

MW-99001 (Rev. B)

7/12/05 Page 13 of 20

 

  c) No more than ten stacks or piles shall be placed side by side in a
continuous row.

 

  d) A space of at least three feet shall be left between the rows of ties,
except where shed drying is used.

 

  e) Firebreaks shall be maintained in accordance with the fire protection plan
as established by plant management and approved by local government.

 

  f) The grounds and storage area shall be clear of debris, vegetation, and well
drained (No standing water).

 

  g) When possible, rows shall be placed with the open side in the general
direction of the prevailing wind.

 

  h) Each row shall carry information painted on the outside of the stack for
the purpose of inventory record. Information shall include:

 

  1) pile or row number

 

  2) quantity

 

  3) specie

 

  4) date

 

  5) ownership

 

3.4.4 Seasoning (C) – Ties being air seasoned shall be held in stack until the
amount of moisture in the wood will permit acceptable penetration and retention
of preservative. In general, oak seasons in ten months and mixed hardwoods in
six months.

 

  a) The maximum acceptable moisture content in oak shall be 50% using two inch
increment borings.

 

  b) The maximum acceptable moisture content in mixed hardwood shall be 40%
using two inch increment borings.

 

3.4.5 Boring and Branding (C) –

 

  a) Seasoned ties to be treated shall be re-inspected before treatment.

 

  b) Ties that are damaged or split beyond the limitations of this specification
shall be removed.

 

 

c)

Ties shall be branded for identification using 1 1/2 inch lettering, having
cutting edges 1/8 inch wide, and impregnated  1/4 inch into the end of each tie.

 

  d) Branding shall include ownership, origin and year treated.

 

  e) Ties shall have a visible saw kerf mark or some other approved marking to
designate the sap side of the crosstie.



--------------------------------------------------------------------------------

MW-99001 (Rev. B)

7/12/05 Page 14 of 20

 

3.4.6 Selective End Plates (C) –

 

 

a)

Seasoned ties which are split no more than  1/4 inch wide and with the split
extending from one surface to another, shall be clamped and end-plated back to
its original sawn dimensions, then returned to the material flow.

 

  b) Unseasoned ties, which are split no more than 1/8 inch wide and/or 4 inches
long, shall be clamped and end plated back to its original dimensions, then
returned to the material flow.

 

  c) Ties, which cannot be returned to acceptable dimensions, shall be rejected.

 

3.4.1 Tramming (I) –

 

  a) Prepared ties shall be loaded on trams and secured with wire banding or
chains and counted.

 

  b) The number of ties on each tram shall be counted, verified, and recorded on
a tram ticket or plant order.

 

3.4.8 Treatment (C) – Ties shall be treated using AWPA Standard P2 creosote, or
using a creosote/petroleum blend with the petroleum based creosote component not
to exceed 25%, to obtain 7# pcf net retention for oak, and 8.5# pcf for mixed
hardwood governed by treating specifications as follows:

 

3.4.8.1 Rueping Process (AWPA-C-6) (C) – Properly air seasoned ties (crossties,
switch ties, and crossing panels) that meet the moisture content requirements
shall be treated using the Rueping process.

 

  a) The creosote shall be maintained at a minimum average of 180° F during the
pressure period and pressurized to a maximum of 200 psi for mixed hardwood and
220 psi for oak.

 

  b) The specific treating parameters will vary with the age and construction of
the treating plant. The supplier shall have available for CSX inspection the
parameters for his operations. For acceptance the set up parameters must comply
with the following:

 

1)      Hot Oil Treatment:

   Oak 180° F/6 hour minimum    MHW 180° F/4 1/2 hour minimum

2)      Creosote Pressure:

   180 - 220 PSI

3)      Temperature:

   180° - 210° F

4)      Vacuum:

   Not less than 22”



--------------------------------------------------------------------------------

MW-99001 (Rev. B)

7/12/05 Page 15 of 20

 

3.4.8.2 Boulton Drying (C) – This process shall only be used for ties produced
from trees felled within the previous ninety days (three months) and do not meet
the moisture content specified in 3, 4, 4 above.

 

  a) Ties shall be trammed with each layer separated by 3/8 inch minimum sticker
placed at each end of the ties.

 

  b) The ties shall be heated and boiled in oil under vacuum in the treating
cylinder until the moisture content of the wood is low enough to allow proper
treatment and meet the requirements of Paragraph 3, 14 AWPA C–6.

 

3.4.8.3 Inspection of Treating Sheets and Graph (C) –

 

  a) When the ties are being treated, the plant operator shall maintain a log
and a graph, or a graph only if treating controls are automatic, of the
following parameters :

 

  1) time (no greater than 15 minute intervals)

 

  2) temperature

 

  3) pressure

 

  4) vacuum

 

  5) creosote tank contents

In the event graph equipment becomes inoperable, inaccurate, or graph becomes
illegible, Contractor must cease treatment of ties for CSX until equipment is
repaired.

 

  b) The contractor shall upon request from CSX provide the log and graph, and
the tram ticket for review and inspection.

 

  c) For oak crossties, switch ties, and crossing timbers, a net retention of at
least seven pounds per cubic foot, unless refusal takes place.

 

  d) For mixed hardwood crossties, a net retention of at least eight and one
half pounds per cubic foot is required, unless refusal takes place.

 

3.5 Nail Plates (C) – Nail Plates shall be the approved method used to control
splitting in ties for CSX.

 

3.5.1 Nail Plate application –

 

  a) Ties shall be selectively nail plated prior to treatment.

 

  b) Nail plates shall be applied to both ends of any tie plated.



--------------------------------------------------------------------------------

MW-99001 (Rev. B)

7/12/05 Page 16 of 20

 

  c) Application of nail plates shall be subject and limited to ties with the
maximum split dimension per paragraph 3.1.1, f), of this specification.

 

  d) Ties to be end plated shall have flat, smooth, sawn ends with no spurs.

 

  e) Nail end plates shall be applied by a mechanical device capable of exerting
sufficient pressure to close splits bringing the tie back to its original sawn
dimensions and with capacity to drive a nail end plate into the end of the tie
using a pressure plate.

 

  f) Nail end plates shall be centered on the split (s) as practicable and
securely applied against the end of the tie .

 

  g) No part of the nail end plate shall protrude beyond the edge of the tie.
The nail end plate shall be positioned to avoid projecting over the edge of tie
having the maximum permissible wane. If this is not practical, the protruding
edge of the nail end plate shall be ground off, bent over and hammered into the
tie, or otherwise treated to remove the potential for hand injuries.

 

  h) Exposed edges of installed nail end plates shall be checked for any burrs
and snags made during application, and if found, removed by grinding, filing, or
other means to eliminate potential hand injuries when installing the ties.

 

3.5.2 Nail Plate Design (C) – (see Figures 3.5.2-1 and 3.5.2-2).

 

  a) The material for nail plates shall be structural steel, ASTM A653, grade
40, 18-gage minimum and hot dipped galvanized, ASTM A924, coating designation
G60.

 

  b) The size of the plates and number of teeth per plate shall be as shown on
the attached drawings, “Nail Plates for Main Track Ties” and “Nail Plates for
Side Track Ties”.

 

  c) Nail end plates shall be branded in 3/32 inch minimum height letters to
include plate manufacturers name or symbol, CSX, plant (two letters), and year
(two digits).

Examples of Plant Location Designations:

 

Florence

   CSX    FL    99

Green Springs

   CSX    GS    99

Guthrie

   CSX    GU    99

Montgomery

   CSX    MO    99



--------------------------------------------------------------------------------

MW-99001 (Rev. B)

7/12/05 Page 17 of 20

 

LOGO [g97141img005.jpg]

NOTES.

MATERIAL SPECIFICATION, STRUCTURAL STEEL. ASTM A653, GRADE 4, 18 GAGE MINIMUM.
AND HOT DIPPED GALVANIZED IN ACCORDANCE WITH ASTM A924. COATING DESIGNATION G60.

NUMBER AND ALIGNMENT OF ROWS TO BE DETERMINED BY THE PLATE MANUFACTURER. A
MINIMUM OF 180 TEETH OR A MINIMUM DENSITY OF 4. 1 TEETH PER SQUARE INCH OF
MEASURED PLATE AREA. WHICHEVER PROVIDES THE GREATEST NUMBER OF TEETH, IS
REQUIRED.

PLATE FLATNESS, CONCAVITY OR CONVEXITY MEASURED WITH A STRAIGHT EDGE AND TAPER
GAGE ACROSS EITHER THE WIDTH, LENGTH OR DIAGONALS ON THE TOOTHLESS SIDE SHALL
NOT EXCEED 0.03125”.

BRAND LOCATION TO BE SELECTED BY MANUFACTURER OF PLATE.

NAIL PLATE

FOR MAIN TRACK TIES

Figure 3.5.2-1



--------------------------------------------------------------------------------

MW-99001 (Rev. B)

7/12/05 Page 18 of 20

 

LOGO [g97141img006.jpg]

NOTES.

MATERIAL SPECIFICATION, STRUCTURAL STEEL, ASTM A653, GRADE 4, 18 GAGE MINIMUM,
AND HOT DIPPED GALVANIZED IN ACCORDANCE WITH ASTM A924, COATING DESIGNATION G60.

NUMBER AND ALIGNMENT OF ROWS TO BE DETERMINED BY THE PLATE MANUFACTURER. A
MINIMUM OF 120 TEETH OR A MINIMUM DENSITY OF 4. 0 TEETH PER SQUARE INCH OF
MEASURED PLATE AREA, WHICHEVER PROVIDES THE GREATEST NUMBER OF TEETH, IS
REQUIRED.

PLATE FLATNESS, CONCAVITY OR CONVEXITY MEASURED WITH A STRAIGHT EDGE AND TAPER
GAGE ACROSS EITHER THE WIDTH, LENGTH OR DIAGONALS ON THE TOOTHLESS SIDE SHALL
NOT EXCEED 0.03125”.

BRAND LOCATION TO BE SELECTED BY MANUFACTURER OF PLATE.

NAIL PLATE

FOR SIDE TRACK TIES

Figure 3.5.2-2



--------------------------------------------------------------------------------

MW-99001 (Rev. B)

7/12/05 Page 19 of 20

 

3.6 Environmental (C) –

 

3.6.1 Environmental Regulations – All material shall comply with current
environmental regulations.

 

3.6.2 Disposal Hazards – Material posing a possible disposal hazard, such as
preservatives, insecticides or other sensitive disposables, shall be indicated
in documentation and presented at the supplier vendor forum.

 

3.7 Safety (C) – The supplier shall observe all applicable Federal, State, and
Local safety and operating rules and regulations.

 

3.8 Workmanship (C) – All ties and related components shall be manufactured,
finished and comply with all AAR, and FRA standards for workmanship and/or
certification.

 

4.0 Quality Assurance Provisions (C) –

 

  a) The supplier shall be responsible for insuring that the delivered ties meet
the requirements as identified in the applicable paragraphs of this
specification and as directed in the contract agreement.

 

  b) CSX also reserves the right to perform ad-hoc no notice inspections at the
manufacturing plant or in the field to evaluate ties for quality and conformance
with this specification.

 

  c) Final acceptance of ties shall be based on destination inspection by CSX at
the location designated by CSX in the agreement.

 

5.0 Transportation (M) – CSX shall provide transportation direction with each
order. The supplier shall ship via truck or rail to destinations as directed by
CSX with each order.

 

6.0 Notes – This section not used.



--------------------------------------------------------------------------------

MW-99001 (Rev. B)

7/12/05 Page 20 of 20

 

Issued   7/12/05

 

Prepared: F. W. Horn    J. E. Beyerl

Manager – Procurement

   Engineer – MOW Standards

 

Reviewed:   Illegible   Director, Fixed Plant Engineering

 

Approved:   Illegible   Vice President, Engineering and Mechanical
Standards and Quality

 

Approved:   Illegible   Vice President, Engineering

Office of the Vice President, Engineering and Mechanical,

Standards and Quality

Jacksonville, Florida



--------------------------------------------------------------------------------

Appendix D

Capacity Commitment for Customer’s Green Ties

The combined Capacity Commitment is * million ties, plus or minus *%. The chart
below reflects the specific monthly capacity for each Plant for dry ties. The
capacity of a Plant is lower if the ties are to be boultonized. If *% of the
ties to be treated at a Plant are to be boultonized, the capacity would be *%
lower than the Capacity Commitment set forth in the following chart:

 

Kentucky

   South Carolina    West Virginia    Total Per Month

*

   *    *    *

If Customer specifies that ties provided by Customer to Provider shall be
boultonized, then the specific monthly capacity of each Plant, as shown in the
chart above, shall be decreased proportionately. By way of example and not
limitation, should Customer specify that in January, * of the ties sent to the
Florence, South Carolina Plant for treatment shall be boultonized, then the
South Carolina Plant’s January Capacity Commitment shall be * ties. Should
Customer specify that in January * of the * ties sent to the Florence, South
Carolina Plant for treatment shall also be boultonized, then the South Carolina
Plant’s January Capacity Commitment shall be * ties (* dry ties plus * less
*%=*).